Title: From George Washington to Major General Horatio Gates, 14 February 1779
From: Washington, George
To: Gates, Horatio

Sir
Head Quarters Middle Brook 14th Feby 1779

I have been favd with yours of the 27th Decemr and of the 15th and 26th January. That of the 15th did not reach me untill the 12th instant. I was at Philada when yours of the 27th December came to hand, and I reported to Congress the answer of the Council of Massachusetts respecting the Guns of the Somerset.
I was sometime ago informed by Genl Bayley that he thought the Magazine at Coos was rather exposed, and therefore as soon as I found that there was no probability of an expeditions being carried into Canada by that Route, I desired the Commy General to send orders to have the Stores removed down the Country. Since the Rect of your last I called upon him to know whether the orders for removal had been given. He informs me that he sent up an Express for that particular purpose.
The inclosed Copy of an order from the Board of War to the Commy General of Issues designates exactly the line to be observed towards delivering Rations to Soldiers on Furlough. Nothing is said respecting Officers, but I imagine it is not customary for them when indulged with Furloughs, which are supposed to be for their private emolument or amusement, to draw Rations at the posts at which they may happen to reside. If they are sent upon command they are allowed three dollars per day, by Resolve of Congress, in addition to their pay and subsistance to bear their expences. While they remain in town executing the object of the command on which they are sent, it will perhaps be reasonable to allow them Forage, because the three dollars will not more than support themselves. But before the allowance is made, it should appear clearly, agreeably to the Resolve of Congress, that they are sent by the commanding Officer of the district or department to which they belong, and not upon frivolous pretences of Business by inferior Officers.
I will immediately desire the Commy General of prisoners to inquire into the circumstances of those who remain in the neighbourhood of Rutland &ca and endeavour [to have them removed] to a place where they may be subsisted with more ease.
If I am not mistaken, the Commy General of purchases has orders to endeavour to establish a Magazine of Flour to the Eastward. The propriety is evident, but you are well acquainted with the almost unsurmountable difficulty of doing it by land Carriage, and of the risque and danger of attempting it by Sea. I have the honor to be with Respect & Esteem Sir Your most obt Servt
Go: Washington
